Opinion issued March 26, 2019




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                           ————————————
                              NO. 01-18-00588-CV
                           ———————————
     IN RE GORDON PARSONS AND BEVERLY PARSONS, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
     Relators, Gordon Parsons and Beverly Parsons, filed a petition for writ of

mandamus.1 Relators sought to vacate the Honorable Jerri Lee Mills’s “Order

Denying Plaintiff’s Motion to Reopen Discovery, Motion to Remove Suit from

Expedited-Actions Process and Motion to Supplement Expert Discovery,” and to


1
     The underlying proceeding is Gordon Parsons and Beverly Parsons v. Texas
     Bulkhead and Construction, LLC, and Clifton Schoen, Individually and d/b/a Texas
     Bulkhead Construction, Cause No. CI54724, in the County Court at Law No. 1 and
     Probate Court, Brazoria County, the Honorable Greg Hill presiding.
issue an order granting those motions. After the case was abated, an abatement

hearing record was filed on January 31, 2019, of the January 25, 2019 motions

hearing held before the new respondent, the Honorable Greg Hill. See TEX. R. APP.

P. 7.2(b). On March 7, 2019, a supplemental clerk’s record was filed attaching two

orders signed by Judge Hill on January 25, 2019, denying relators’ “Motion to

Supplement Expert Discovery” under the expedited-actions process, but granting

relators’ “Motion to Remove Suit from Expedited-Actions Process and Motion to

Reopen Discovery.”

      The Clerk of this Court’s March 8, 2019 notice of intent to dismiss notified

relators that this mandamus petition might be dismissed as moot unless they

responded within ten days of that notice. Cf. TEX. R. APP. P. 42.3(a); see, e.g., In re

Jackson, No. 01–12–00020–CV, 2012 WL 405707, at *1 (Tex. App.—Houston [1st

Dist.] Feb. 9, 2012, orig. proceeding) (mem. op.) (dismissing mandamus petition as

moot after relator received relief requested). Relators failed to file a timely response.

      Accordingly, the Court reinstates this case and dismisses the petition as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2